Appeal by the *456defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered February 3, 1995, convicting him of burglary in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied the effective assistance of counsel. The question is whether, viewed in the totality of the circumstances, the defense counsel provided meaningful representation (see, People v Ellis, 81 NY2d 854). Ineffective assistance of counsel may not be premised solely upon unsuccessful trial strategy by defense counsel (see, People v Baldi, 54 NY2d 137). We find that defense counsel provided meaningful representation.
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.